Citation Nr: 0301842	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  02-04 464	)	DATE
	)
	)


THE ISSUE

Whether a decision of the Board of Veterans' Appeals of 
October 24, 2001, should be reversed or revised on the basis 
of clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) pursuant to a motion by the veteran received in a 
December 2001 statement seeking a revision of an October 2001 
decision of the Board which denied an earlier effective date 
for the assignment of a 70 percent rating for PTSD and which 
remanded the issue of entitlement to a total rating based on 
individual unemployability resulting from service-connected 
disability.


FINDINGS OF FACT

1.  By a decision dated October 24, 2001, the Board denied an 
effective date earlier than November 30, 1992, for the 
assignment of a 70 percent rating for PTSD and remanded the 
issue of entitlement to a total rating based on individual 
unemployability resulting from service-connected disability.

2.  The veteran's CUE motion simply alleges that "VA failed 
in their duty to assist" and that the veteran was being 
discriminated against by the VA.

3.  The veteran has not set forth clearly and specifically 
any alleged errors of fact or law in the Board's October 2001 
decision, or the legal and factual basis for such 
allegations, or why the result would have been manifestly 
different but for the alleged error.


CONCLUSION OF LAW

Because the requirements for a motion for revision of a 
decision based on clear and unmistakable error have not been 
met, the motion must be dismissed without prejudice to 
refiling.  38 C.F.R. § 20.1404(b) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, the moving party, the veteran, has challenged 
the Board's October 2001 decision on the grounds of CUE.  38 
U.S.C.A. §§ 5109A and 7111; 38 C.F.R. §§ 20.1400-20.1411 
(2002).  Under 38 U.S.C.A § 7111, the Board has been granted 
the authority to revise a prior decision of the Board on the 
grounds of CUE.  A claim requesting review under this statute 
may be filed at any time after the underlying decision is 
made.

The statute and implementing regulation provide that a 
decision by the Board is subject to revision on the grounds 
of CUE.  If evidence establishes the error, the prior 
decision shall be reversed or revised.  A request for 
revision of a Board decision based on CUE may be instituted 
by the Board on its own motion or upon request of the 
claimant.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.

In the implementing regulation, CUE is defined as:

a very specific and rare kind of error, of fact or law, 
that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could 
not differ, that the result would have been manifestly 
different but for the error. Generally, either the 
correct facts, as they were known at the time, were not 
before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.

38 C.F.R. § 20.1403(a).

The evidence to be reviewed for clear and unmistakable error 
in a prior Board decision must be based on the record and the 
law that existed when that decision was made.  For a Board 
decision issued on or after July 21, 1992, the record to be 
reviewed includes relevant documents possessed by VA not 
later than 90 days before such record was transferred to the 
Board for review in reaching that decision, provided that the 
documents could reasonably be expected to be part of the 
record. 38 C.F.R. § 20.1403(b).  

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c).  Examples of 
situations that are not CUE --  

(1)  Changed diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision. 

(2)  Duty to assist.  The Secretary's failure to fulfill 
the duty to assist. 

(3)  Evaluation of evidence.  A disagreement as to how 
the facts were weighed or evaluated.   38 C.F.R. § 
20.1403(d).

See Disabled Am. Veterans v. Gober, 234 F.3d 682, 698-99 
(Fed. Cir. 2000), reh'g denied, Nos. 99-7061, 99- 7071, 99-
7084, 99-7085, 2001 U.S. App. LEXIS 1314 (Fed. Cir. Jan. 2, 
2001) (invalidating 38 C.F.R. § 20.1404(b) to the extent that 
it allowed insufficiently pled motions to be denied without 
further opportunity to re-file).

In October 2001, the Board issued a decision in which it 
affirmed the RO's denial of the veteran's claim for 
entitlement to an effective date prior to November 30, 1992, 
for the assignment of a 70 percent disability rating for 
PTSD.  At that time the Board remanded the issue of 
entitlement to a total disability rating based on individual 
unemployability for additional development.

In a statement dated in December 2001, the veteran requested 
that the statement be accepted as a Motion to Revise the 
Board's decision on the basis of CUE in their decision dated 
October 24, 2001, in which the Board failed to grant an 
earlier effective date for the assignment of a 70 percent 
rating for PTSD and failed to grant entitlement to a total 
rating based on individual unemployability due to service-
connected disabilities.  The veteran stated that he believed 
that VA failed in its duty to assist and that he was being 
discriminated against by the VA.

VA's failure to fulfill the duty to assist has been 
specifically precluded as a basis for CUE in Rule 1403(d)(2).  
It appears that the veteran believes that the Board should 
have considered and granted his claim for a total rating 
based on unemployability.  Assuming this is his argument, it 
is obvious that this argument, even if true, could not 
constitute a valid claim of CUE, since there has been no 
final decision by the Board as to this claim.  38 C.F.R. § 
20.1401 (2001).  The allegation that he is being 
discriminated against is not supported by any specific 
allegations as to errors of fact or error as to the 
application of statutory or regulatory provisions.

The Board finds that the veteran's allegations in his CUE 
motion of December 2001 fail to specify clearly any error of 
fact or law in the October 2001 decision that would change 
the outcome of that decision.  The veteran has not identified 
any factual or legal errors allegedly committed by the Board 
in reaching its decision.  He has failed to allege that the 
correct facts, as they were known at the time of the Board 
decision, were not before the Board, or that the statutory or 
regulatory provisions then extant were incorrectly applied.  
Neither has the veteran provided reasons as to why one would 
be compelled to reach the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for an error.  

For the foregoing reasons, the Board finds that the veteran 
has failed to satisfy the threshold pleading requirements for 
the revision of the October 2001 Board decision on grounds of 
CUE.  See 38 C.F.R. § 20.1403(d)(3).  Accordingly, the motion 
to revise the October 2001 decision must be dismissed without 
prejudice to re-filing.

In deciding this motion, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001), which became effective during 
the pendency of this motion.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(West Supp. 2001); see also Holliday v. Principi, 14 Vet. 
App. 280 (2001).  The United States Court of Appeals for 
Veterans Claims, however, has held that the VCAA is not 
applicable to motions for revision of a Board decision on the 
grounds of CUE.  Livesay v. Principi, 15 Vet. App. 165 (2001) 
(en banc).


ORDER

The motion is dismissed without prejudice to refiling.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 1991 & Supp. 
2002); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A 
claimant seeking to appeal an issue to the Court must first 
obtain a final BVA decision on that issue.")  This 
dismissal under 38 C.F.R. § 20.1404(a) (2002) is not a final 
decision of the Board.  38 C.F.R. § 20.1409(b) (2002).  This 
dismissal removes your motion from the Board's docket, but 
you may refile the motion at a later date if you wish.


